[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                            U.S. COURT OF APPEALS
                                No. 09-16167                  ELEVENTH CIRCUIT
                            Non-Argument Calendar                 JULY 9, 2010
                          ________________________                 JOHN LEY
                                                                    CLERK
                     D.C. Docket No. 09-00029-CR-5-001-RS

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                       versus

PETE PEREZ, III,
                                                          Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                         Northern District of Florida
                         _________________________
                                 (July 9, 2010)

Before EDMONDSON, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:

      Gwendolyn Spivey, appointed counsel for Pete Perez, III, in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals
that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Perez’s convictions and

sentences are AFFIRMED.




                                         2